 

NONE OF THE SECURITIES REPRESENTED HEREBY, NOR THE SECURITIES INTO WHICH THESE
SECURITIES ARE EXERCISABLE, HAVE BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO A U.S. PERSON (AS
DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER
THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933
ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE AND FOREIGN SECURITIES LAWS. “UNITED STATES”
AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

 

WARRANT CERTIFICATE

 

bbooth, inc.

 

THESE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID AT THE TIME OF EXPIRY (AS
DEFINED HEREIN).

 

Warrant Certificate No.: OS-2016-12-30 Number of Warrants: 2,429,530

 

This is to certify that, for value received, OCEANSIDE STRATEGIES INC. of 10
Market Street, #688, Camana Bay, Cayman Islands KY1-9006 and at
info@oceansidestrategies.com, (the “Holder”), is the registered holder of TWO
MILLION FOUR HUNDRED TWENTY NINE THOUSAND FIVE HUNDRED THIRTY (2,429,530) share
purchase warrants (each, a “Warrant”) of bBOOTH, INC. (the “Company”). Each
Warrant will entitle the Holder, upon and subject to the terms and conditions
attached to this certificate or any replacement certificate (in either case the
“Warrant Certificate”) as Appendix “A” (the “Terms and Conditions”), to acquire
from the Company one fully paid and non-assessable share of common stock in the
capital of the Company (each, a “Warrant Share”) at a price of $0.08 per Share
at any time prior to 5:00 p.m. (Pacific time) on December 29, 2019 (the “Time of
Expiry”).

 

The Warrants are issued subject to the Terms and Conditions, and the Holder may
exercise the right to purchase Warrant Shares only in accordance with the Terms
and Conditions.

 

Nothing contained herein or in the Terms and Conditions will confer any right
upon the Holder, or any other Person (as defined in the Terms and Conditions),
to subscribe for or purchase any Warrant Shares referenced herein at any time
subsequent to the Time of Expiry, and, from and after such time, the Warrants
and all rights under this Warrant Certificate will be void and of no value.

 

IN WITNESS WHEREOF the Company has caused this Warrant Certificate to be
executed this 30th day of December, 2016

 

bBOOTH, INC.         Per:       Authorized Signatory  

 

   

 

 

APPENDIX “A”

 

TERMS AND CONDITIONS

 

1. Interpretation     1.1 Definitions

 

In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:

 

  (a) “Business Day” means any day of the year other than Saturday, Sunday or
any day on which banks are required or authorized to close in the State of
California;         (b) “Company” means bBooth, Inc., until a successor
corporation will have become such as a result of a Reorganization, and,
thereafter, “Company” will mean such successor corporation;         (c)
“Exchange” means the OTCQB Market of the OTC Markets Group, or such other stock
exchange or quotation system on which the Shares may be principally traded or
quoted at the applicable time;         (d) “Exercise Price” means $0.08 per
Warrant Share, subject to adjustment as provided in Section 4.7;         (e)
“Exercise Date” has the meaning given to such term in Section 4.2(a);        
(f) “Holder” means the holder of the Warrants;         (g) “Issue Date” means
December 30, 2016;         (h) “Person” means a natural person, corporation,
limited liability corporation, unlimited liability corporation, joint stock
corporation, partnership, limited partnership, limited liability partnership,
trust, trustee, any unincorporated organization, joint venture or any other
entity;         (i) “Reorganization” has the meaning given to such term in
Section 4.7(a)(ii);         (j) “Shares” means the shares of common stock in the
capital of the Company as constituted at the date hereof and any Shares
resulting from any subdivision or consolidation of the Shares;         (k)
“Subscription Form” has the meaning given to such term in Section 4.1(a);      
  (l) “Time of Expiry” means 5:00 pm (Pacific Time) on December 29, 2019;      
  (m) “VWAP” means either: (i) if the Shares are then listed or quoted on the
Exchange, the volume weighted average price per Share of the Shares on the
Exchange, or (ii) if the Shares are not then listed or quoted on the Exchange,
the fair market value per Share as determined by: (A) an independent appraiser
selected in good faith by the Holder and the Company or (B) as otherwise may be
mutually agreed upon by the Holder and the Company;

 

 A-2 

 

 

  (n) “Warrant Certificate” means the Warrant Certificate attached to these
Terms and Conditions;         (o) “Warrants” means the share purchase warrants
of the Company represented by the Warrant Certificate; and         (p) “Warrant
Shares” means the Shares issuable upon exercise of the Warrants.

 

1.2 Gender

 

Words importing the singular number include the plural and vice versa, and words
importing the masculine gender include the feminine and neuter genders.

 

1.3 Interpretation not affected by Headings

 

The division of these Terms and Conditions into sections and the insertion of
headings are for convenience of reference only and will not affect the
construction or interpretation thereof.

 

1.4 Applicable Law

 

The Warrants will be exclusively construed in accordance with the laws of the
State of Nevada. The Warrant Certificate and these Terms and Conditions are
governed by the laws of the State of California and the federal laws of the
United States applicable therein.

 

1.5 Currency

 

Unless otherwise provided, all dollar amounts referred to in the Warrant
Certificate and these Terms and Conditions are in lawful money of the United
States of America.

 

2. Issue of Warrants     2.1 Additional Warrants

 

The Company may at any time and from time to time issue additional warrants or
grant options or similar rights to purchase Shares.

 

2.2 Warrants to Rank Pari Passu

 

All Warrants and additional warrants, options or similar rights to purchase
Shares from time to time issued or granted by the Company will rank pari passu,
whatever may be the actual dates of issue or grant thereof, or of the dates of
the certificates by which they are evidenced.

 

2.3 Replacement of Lost or Damaged Warrant Certificate

 

  (a) If the Warrant Certificate becomes mutilated, lost, destroyed or stolen,
the Company, at its discretion, may issue and deliver a new Warrant Certificate
of like date and tenor as the one mutilated, lost, destroyed or stolen, in
exchange for, in place of, and upon cancellation of, such mutilated Warrant
Certificate, or in lieu of, and in substitution for, such lost, destroyed or
stolen Warrant Certificate.

 

 A-3 

 

 

  (b) The applicant for the issue of a new Warrant Certificate pursuant hereto
will bear the cost of such issue and, in case of loss, destruction or theft,
will furnish to the Company such evidence of ownership and of loss, destruction
or theft of the Warrant Certificate so lost, destroyed or stolen as will be
satisfactory to the Company in its discretion. Such applicant may also be
required to furnish indemnity in amount and form satisfactory to the Company in
its discretion, and will pay the reasonable charges of the Company in connection
therewith.

 

2.4 Holder Not a Shareholder

 

The holding of the Warrant Certificate will not constitute the Holder a
shareholder of the Company, nor entitle it to any right or interest in respect
thereof except as expressly provided in the Warrant Certificate.

 

3. Notice     3.1 Notice to Holders

 

Any notice required or permitted to be given to the Holder will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Holder appearing on the Warrant Certificate or to such
other address as the Holder may specify by notice in writing to the Company to
the address set forth in Section 3.2, and any such notice will be deemed to have
been given and received by the Holder: (i) if mailed, on the third Business Day
following the mailing thereof; (ii) if by facsimile or other electronic
communication, on successful transmission; or (iii) if delivered, on delivery,
but if at the time of mailing, or between the time of mailing and the third
Business Day thereafter, there is a strike, lockout or other labour disturbance
affecting postal service, then the notice will not be effectively given until
actually delivered.

 

3.2 Notice to the Company

 

Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company set forth below or such other address as the
Company may specify by notice in writing to the Holder to the address of the
Holder appearing on the Warrant Certificate, and any such notice will be deemed
to have been given and received by the Company: (i) if mailed, on the third
Business Day following the mailing thereof; (ii) if by facsimile or other
electronic communication, on successful transmission; or (iii) if delivered, on
delivery, but if at the time of mailing, or between the time of mailing and the
third Business Day thereafter, there is a strike, lockout or other labour
disturbance affecting postal service, then the notice will not be effectively
given until actually delivered.

 

Notices to the Company will be delivered to:

 

bBooth, Inc.
346 S. Hauser Blvd, Suite 210
Los Angeles, CA 90036
Attn: Jimmy Geiskopf
Email: jimmy@bbooth.com

 

 A-4 

 

 

4. Exercise of Warrants     4.1 Method of Exercise of Warrants

 

The Holder may exercise its right to purchase the Warrant Shares at the Exercise
Price at any time until the Time of Expiry by:

 

  (a) providing the Company with the Warrant Certificate and a completed and
executed subscription form, in the form attached as Appendix “B” hereto (the
“Subscription Form”), for the number of Warrant Shares which the Holder wishes
to purchase;         (b) surrendering the Warrant Certificate and the
Subscription Form to the Company at the address set forth in Section 3.2; and  
      (c) either: (i) paying the appropriate Exercise Price for the number of
Warrant Shares subscribed for, either by bank draft, certified check or money
order, payable to the Company, and delivering such payment to the Company at the
address set forth in Section 3.2, or by wire transfer to such account as may be
provided by the Company to the Holder upon request, or (ii) indicating in the
Subscription Form that the Holder intends to exercise the applicable Warrants by
cashless exercise as provided for in Section 4.3.

 

4.2 Effect of Exercise of Warrants

 

  (a) On the first Business Day following the date the Company receives a duly
executed Subscription Form and the Exercise Price for the number of Warrant
Shares specified in the Subscription Form (the “Exercise Date”), the Warrant
Shares so subscribed for will be deemed to have been issued and the Person(s) to
whom such Warrant Shares have been deemed to be issued will be deemed to have
become the holder (or holders) of record of such Warrant Shares on such date.  
      (b) As promptly as practicable after the Exercise Date and, in any event,
within ten (10) Business Days of the Exercise Date, the Company will cause to be
delivered to the Person in whose name the Warrant Shares so subscribed for are
to be registered as specified in the Subscription Form, and courier to such
Person at its respective address specified in the Subscription Form, a
certificate for the appropriate number of fully paid and non-assessable Warrant
Shares, which will not exceed that number which the Holder is entitled to
purchase pursuant to the Warrant Certificate surrendered.

 

4.3 Cashless Exercise.

 

If at any time after the date that is six months following the Issue Date, there
is no effective registration statement registering, or no current prospectus
available for, the resale of the Warrant Shares by the Holder, then the Warrants
may be exercised, in whole or in part, by means of a “cashless exercise”
pursuant to the following formula:

 

X = Y(A-B)
A

 

where: X = the number of Warrant Shares to be issued to the Holder upon the
cashless exercise;         Y = the number of Warrants to be exercised by way of
cashless exercise;         A = the VWAP per Share for the ten (10) Business Days
immediately preceding the Exercise Date; and         B = the Exercise Price at
the time the Warrants are to be exercised.

 

 A-5 

 

 

4.4 Subscription for Less Than Entitlement

 

The Holder may subscribe for and purchase a number of Warrant Shares less than
the number which the Holder is entitled to purchase pursuant to the surrendered
Warrant Certificate. In the event of any purchase of a number of Warrant Shares
less than the number which can be purchased pursuant to the Warrant Certificate,
the Holder, upon exercise thereof, will be entitled to receive a new Warrant
Certificate in respect of the balance of the Warrant Shares which the Holder was
entitled to purchase pursuant to the surrendered Warrant Certificate and which
were not then purchased.

 

4.5 Warrants for Fractions of Warrant Shares

 

If, on exercise or partial exercise of any Warrant, the Holder is entitled to
receive a fraction of a Warrant Share, such Warrant may be exercised in respect
of such fraction only in combination with another Warrant or Warrants which, in
the aggregate, entitle the Holder to receive a whole Warrant Share.

 

4.6 Expiration of Warrants

 

The Holder agrees that, after the Time of Expiry, all rights under the Warrant
Certificate and these Terms and Conditions will wholly cease and terminate and
the Warrants will be void and of no further force and effect.

 

4.7 Adjustment of Exercise Price

 

  (a) The Exercise Price and the number of Warrant Shares deliverable upon the
exercise of the Warrants will be subject to adjustment in the event of and in
the manner following:

 

  (i) if and whenever the Shares at any time outstanding are subdivided into a
greater, or consolidated into a lesser, number of Shares, the Exercise Price
will be decreased or increased proportionately as the case may be. Upon any such
subdivision or consolidation, the number of Warrant Shares deliverable upon the
exercise of the Warrants will be increased or decreased proportionately as the
case may be; and         (ii) in the case of any capital reorganization or of
any reclassification of the capital of the Company, or in the case of the
consolidation, merger or amalgamation of the Company with or into any other
company (in any case, a “Reorganization”), each Warrant will, after such
Reorganization, be deemed to confer the right to purchase the number of Warrant
Shares or other securities of the Company (or of the company resulting from such
Reorganization) which the Holder would have been entitled to upon the
Reorganization if the Holder had been a shareholder of the Company at the time
of such Reorganization.

 

  (b) In the case of any Reorganization, appropriate adjustments will be made in
the application of the provisions of this Section 4.7 relating to the rights and
interest thereafter of the Holder so that the provisions of this Section 4.7
will be made applicable as nearly as reasonably possible to any Warrant Shares
or other securities deliverable after the Reorganization on the exercise of the
Warrants.

 

 A-6 

 

 

  (c) The subdivision or consolidation of Shares at any time outstanding into a
greater or lesser number of Shares (whether with or without par value) will not
be deemed to be a Reorganization for the purposes of this Section 4.7.        
(d) The adjustments provided for in this Section 4.7 are cumulative and will
become effective immediately after the applicable record date or, if no record
date is fixed, the effective date of the event which results in such
adjustments.

 

4.8 Determination of Adjustments

 

If any questions will at any time arise with respect to the Exercise Price or
any adjustment provided for in Section 4.7, such questions will be conclusively
determined by the independent firm of accountants duly appointed as auditors of
the Company, or, if they decline to so act, by any other firm of certified
public accountants registered with the Public Company Accounting Oversight Board
that the Company may designate and who will have access to all appropriate
records, and such determination will be binding upon the Company and the Holder.

 

5. Modification of Terms and Conditions for Certain Purposes

 

From time to time, the Company may, subject to the provisions herein, modify the
Terms and Conditions for the purpose of correction or rectification of any
ambiguities, defective provisions, errors or omissions.

 

6. Time of Essence

 

Time will be of the essence hereof.

 

7. Successors

 

This Warrant Certificate will enure to the benefit of, and will be binding upon,
the Company and its successors.

 

8. WARRANTS TRANSFERABLE

 

The Warrants, and any rights attached to any of them, are transferable.

 

 A-7 

 

 

APPENDIX B

 

SUBSCRIPTION FORM

 

TO: bBooth, Inc.   346 S. Hauser Blvd, Suite 210   Los Angeles, CA 90036

 

The undersigned holder of the within Warrant Certificate (the “Holder”) hereby
subscribes for:

 

  (a) __________________ shares of common stock (each, a “Share”) in the capital
of bBooth, Inc. (the “Company) at an exercise price of $0.08 per Share, in which
case this Subscription Form is accompanied by a certified check or bank draft
payable to the Company, or the Holder has arranged for a wire transfer to such
account as has been directed by the Company, for the whole amount of the
purchase price of the Shares; or         (b) such number of Shares as is
determined in accordance with the cashless exercise mechanism set out in Section
4.3 of the Terms and Conditions to which this Appendix B is attached (the “Terms
and Conditions”),

 

in either case in accordance with the Terms and Conditions.

 

The Holder represents and Warrants that the Holder is an accredited investor (as
such term is defined in Regulation D promulgated under the Securities Act of
1933, as amended).

 

The Holder hereby directs that the Shares hereby subscribed for be registered
and delivered as follows:

 

NAME(S) IN FULL   ADDRESS(ES)   NUMBER OF SHARES                                
            TOTAL:    

 

(Please print the full name in which share certificates are to be issued,
stating whether Mr., Mrs. or Miss is applicable).

 

DATED this _____ day of ______________________, 20___.

 

In the presence of:           Signature of Holder           Name of Holder
(please print)                   Address of Holder  

 

 A-8 

 

 

LEGENDS

 

The certificates representing the Shares acquired on the exercise of the
Warrants will bear the following legends, if and as applicable, and all such
other legends as may be required at the time of exercise under applicable
securities laws:

 

NONE OF THE SECURITIES REPRESENTED HEREBY, NOR THE SECURITIES INTO WHICH THESE
SECURITIES ARE EXERCISABLE, HAVE BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO A U.S. PERSON (AS
DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER
THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933
ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE AND FOREIGN SECURITIES LAWS. “UNITED STATES”
AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

 

INSTRUCTIONS FOR SUBSCRIPTION FORM

 

The signature to the Subscription Form must correspond in every particular with
the name written upon the face of the Warrant Certificate without alteration or
enlargement or any change whatever. If there is more than one subscriber, all
must sign.

 

In the case of Person(s) signing by agent or attorney or by personal
representative(s), the authority of such agent, attorney or representative(s) to
sign must be proven to the satisfaction of the Company.

 

If the Warrant Certificate and the Subscription Form are being sent by mail,
they must be sent by registered mail.

 

   

 

 

